THORNE, Judge
(concurring in part and dissenting in part):
¶ 10 I dissent from the majority’s decision to read a good faith threshold into what is an otherwise legally permitted objection, based upon statute, to the appointment of a guardian.
¶ 11 Under Utah Code Annotated Section 78-27-56, attorney fees are awardable only if the action or defense was brought or raised in bad faith and the action or defense was without merit. See id. § 78-27-56 (2002); Hermes Assocs. v. Park’s Sportsman, 813 P.2d 1221, 1225 (Utah Ct.App.1991). In this case, I accept the trial court’s conclusion that Holman acted in bad faith, and I am in agreement with the majority on this issue. However, because Holman had a statutory right to contest Sheville’s guardianship petition, I cannot agree that her objection was without merit. Thus, I cannot agree with the majority view concerning the propriety of the trial court’s award of attorney fees for this issue.
¶ 12 A claim should be deemed to be without merit only if it “is ‘frivolous’ or ‘of little weight or importance having no basis in law or fact.’ ” Jeschke v. Willis, 811 P.2d 202, 203 (Utah Ct.App.1991) (emphasis added) (quoting Cady v. Johnson, 671 P.2d 149, 151 (Utah 1983)); see also Chipman v. Miller, 934 P.2d 1158, 1162 (Utah Ct.App.1997).8 The probate code seems to anticipate objections just like that filed by Holman. See Utah Code Ann. § 75-5-303 (1993) (setting out the procedure for appointing a guardian for an incapacitated person); id. § 75-5-304 (establishing that the court may appoint a guardian if “the appointment is necessary or desirable as a means of providing continuing care and supervision of the incapacitated person”); id. § 75-5-309 (establishing notice requirements, including requiring the petitioner to served notice on all adult children of the possibly incapacitated person); id. § 75-5-311 (establishing the order of priorities in guardianship proceedings, with adult children of the incapacitated person occupying the second position). Therefore, I do not believe that we can declare Holman’s objection to Sheville’s guardianship petition merit-less.9
¶ 13 I further believe that my position is in accord with the traditional posture taken by this court in similar circumstances. See, e.g., Porco v. Porco, 752 P.2d 365, 368-69 (Utah *184Ct.App.1988) (stating “[w]e recognize that sanctions for frivolous appeals should only be applied in egregious cases, lest there be an improper chilling of the right to appeal erroneous lower court decisions”). I see no reason to limit the application of this logic to cases involving fees under rule 33 of the Utah Rules of Appellate Procedure. By declaring Holman’s objection to be meritless merely because it was likely self-serving, we open the door to a possible chilling effect on the filing of meretricious objections to guardianship petitions similar to the chilling effect mentioned in Porco. See id. Here, regardless of her motives, Holman objected to the appointment of Sheville as guardian, as permitted under the Probate Code. In doing so, she offered the court a number of alternatives to the appointment of Sheville, ranging from Holman herself to, presumably, the appointment of someone outside the family. I feel it is inappropriate to sanction Holman for following a path laid out by statute and approved by the legislature.
¶ 14 Therefore, although I concur with the bulk of the majority decision, I dissent from its conclusion that Holman’s objection to She-ville’s guardianship petition was without merit.

. The majority opinion suggests that a finding of bad faith can be the predicate element supporting a finding that a claim or defense was " 'frivolous' ” and “ ‘of little weight or importance.’ Jeschke v. Willis, 811 P.2d 202, 203 (Utah Ct.App.1991) (citations omitted). I find this conclusion inadequately supported by any authority.


.Nothing in our case law suggests that the likelihood of success is the controlling factor in assessing merit for the purpose of determining sanctions. Rather, the only question we must face is whether success is possible. Here, Holman is an adult child of an incapacitated person who occupies the same priority position as She-ville, the petitioner. Thus, while her actions and behavior certainly suggest she was not likely to succeed in her attempt, her objection to the appointment of her sister as guardian was legally permissible and the trial court needed to rule upon it; thus, her objection was not frivolous.